Exhibit 10.18

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (“Agreement”) is made and entered into this 23rd day of
January 2004 by and between EXAR CORPORATION, a Delaware corporation
(“Corporation”), and JOHN S. McFARLANE (“Agent”).

 

RECITALS

 

WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
a director of the Corporation;

 

WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (“Delaware Law”);

 

WHEREAS, the Bylaws and Delaware Law by their non-exclusive nature, permit
contracts between the Corporation and its directors, officers, employees and
other agents with respect to indemnification of such persons; and

 

WHEREAS, in order to induce Agent to serve as a director of the Corporation, the
Corporation has determined and agreed to enter into this Agreement with Agent;

 

NOW, THEREFORE, in consideration of Agent’s continued service as a director
after the date hereof, and in any other capacity in which Agent may serve the
Corporation after the date hereof, the parties hereto agree as follows:

 

AGREEMENT

 

1. Services to the Corporation. Agent will serve, at the will of the Corporation
or under separate contract, if any such contract exists, as a director, officer
or other fiduciary of the Corporation or as a director, officer or other
fiduciary of an affiliate of the Corporation (including any employee benefit
plan of the Corporation) faithfully and to the best of his ability so long as he
is duly elected and qualified in accordance with the provisions of the Bylaws or
other applicable charter documents of the Corporation or such affiliate;
provided, however, that Agent may at any time and for any reason resign from
such position (subject to any contractual obligation that Agent may have assumed
apart from this Agreement) and that the Corporation or any affiliate shall have
no obligation under this Agreement to continue Agent in any such position.

 

2. Indemnity of Agent. The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by the provisions
of the Bylaws and Delaware Law, as the same may be amended from time to time
(but, only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws or Delaware Law permitted prior
to adoption of such amendment).



--------------------------------------------------------------------------------

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 5 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

 

(a) against any and all Expenses (as defined in Section 16(b) hereof) that Agent
becomes legally obligated to pay because of any claim or claims made against or
by him in connection with any Proceeding (as defined in Section 16(a) hereof),
(including an action by or in the name of the Corporation) by reason of the fact
that Agent is, was or at any time becomes a director, officer, employee or other
agent of Corporation, or is or was serving or at any time serves at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; and

 

(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of Delaware Law and Section 42
of the Bylaws.

 

4. Reviewing Party. Notwithstanding the foregoing, the obligations of the
Corporation under Sections 2 and 3 shall be subject to the condition that the
Reviewing Party (as defined in Section 16(f) hereof) shall not have determined
that Agent would not be permitted to be indemnified under applicable law.

 

5. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:

 

(a) on account of any claim against Agent for an accounting of profits made from
the purchase or sale by Agent of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

 

(b) on account of Agent’s conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

 

(c) on account of Agent’s conduct that constituted a breach of Agent’s duty of
loyalty to the Corporation or resulted in any personal profit or advantage to
which Agent was not legally entitled;

 

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

 

(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

 

2



--------------------------------------------------------------------------------

(f) in connection with any Proceeding (or part thereof) initiated by Agent, or
any Proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the Proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
Delaware Law, or (iv) the Proceeding is initiated pursuant to Section 12 hereof.

 

6. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or Proceeding by reason of the fact that Agent was serving in
the capacity referred to herein.

 

7. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the Expenses that Agent
becomes legally obligated to pay in connection with any Proceeding referred to
in Sections 2 and 3 hereof even if not entitled hereunder to indemnification for
the total amount thereof, and the Corporation shall indemnify Agent for the
portion thereof to which Agent is entitled.

 

8. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any Proceeding, Agent will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, provide written notification to the Corporation of the commencement
thereof, including such documentation and information as is reasonably available
to Agent and is reasonably necessary to determine whether and to what extent
Agent is entitled to indemnification; but the omission so to notify the
Corporation will not relieve it from any liability which it may have to Agent
otherwise than under this Agreement. With respect to any Proceeding as to which
Agent notifies the Corporation of the commencement thereof:

 

  (a) the Corporation will be entitled to participate therein at its own
expense;

 

  (b) Agent shall give the Corporation such information and cooperation as it
may reasonably require and as shall be within Agent’s power;

 

  (c) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent upon the delivery to Agent of written notice of its
election to do so. After notice from the Corporation to Agent of its election to
assume the defense thereof, the Corporation will not be liable to Agent under
this Agreement for any Expenses subsequently incurred by Agent in connection
with the defense thereof except for reasonable costs of investigation or
otherwise as provided below. Agent shall have the right to employ separate
counsel in such Proceeding but the fees and expenses of such counsel incurred
after

 

3



--------------------------------------------------------------------------------

notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Agent unless (i) the employment of counsel by Agent has been
authorized by the Corporation, (ii) Agent shall have reasonably concluded that
there may be a conflict of interest between the Corporation and Agent in the
conduct of the defense of such action or (iii) the Corporation shall not in fact
have employed counsel to assume the defense of such action, in each case the
fees and expenses of Agent’s separate counsel shall be at the expense of the
Corporation. The Corporation shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Corporation or as to which Agent shall
have made the conclusion provided for in clause (ii) above; and

 

  (d) the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent’s written consent, which may be given or
withheld in Agent’s sole discretion.

 

9. Expenses. The Corporation shall advance, prior to the final disposition of
any Proceeding, promptly and, in any event, within 20 days following request
therefor, all Expenses incurred by Agent in connection with such Proceeding upon
receipt of an undertaking by or on behalf of Agent to repay said amounts if it
shall be determined ultimately that Agent is not entitled to be indemnified
under the provisions of this Agreement, the Bylaws, Delaware Law or otherwise.
If Agent has commenced a legal proceeding in a court of competent jurisdiction
to secure a determination that Agent should be indemnified under applicable law,
any determination made by the Reviewing Party that Agent would not be permitted
to be indemnified under applicable law shall not be binding and Agent shall not
be required to reimburse the Corporation until a final judicial determination is
made with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). Agent’s obligation to reimburse the Corporation shall be
unsecured and no interest shall be charged thereon.

 

10. Notice to Insurers. If, at the time of the receipt of the Corporation of
notice of any Proceeding, pursuant to Section 8 hereof, the Corporation has
liability insurance in effect which may cover such Proceeding, the Corporation
shall give prompt notice of the commencement of such Proceeding in accordance
with the procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Agent, all Expenses payable as a result of such Proceeding in
accordance with the terms of such policies.

 

11. Contribution. If the indemnification provided for in Sections 2 and 3 above
for any reason is held by a court of competent jurisdiction to be unavailable to
Agent in respect of any Expenses that Agent becomes legally obligated to pay,
then the Corporation, in lieu of indemnifying Agent thereunder, shall contribute
to the amount paid or payable by Agent (i) in such proportion as is appropriate
to reflect the relative benefits received by the Corporation and Agent, or (ii)
if the allocation provided by

 

4



--------------------------------------------------------------------------------

clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Corporation and Agent in connection
with the action or inaction which resulted in such Expenses, as well as any
other relevant equitable considerations.

 

12. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall also be entitled to be paid the Expenses
of prosecuting his claim. It shall be a defense to any action for which a claim
for indemnification is made under Section 8 hereof (other than an action brought
to enforce a claim for Expenses pursuant to Section 9 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 5
hereof, but the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors,
independent legal counsel or its stockholders) to have made a determination
prior to the commencement of such enforcement action that indemnification of
Agent is proper in the circumstances, nor an actual determination by the
Corporation (including its Board of Directors, independent legal counsel or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise. If a determination shall have been made
pursuant to this Agreement that the claimant is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 12.

 

13. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

 

14. Liability Insurance. To the extent the Corporation maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Agent shall be covered by such policies in such a manner as to provide Agent the
same rights and benefits as are accorded to the most favorably insured of the
Corporation’s directors, if Agent is a director; or of the Corporation’s
officers, if Agent is not a director of the Corporation but is an officer; or of
the Corporation’s key employees, agents or fiduciaries, if Agent is not an
officer or director but is a key employee, agent or fiduciary.

 

15. Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Corporation’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.

 

5



--------------------------------------------------------------------------------

16. Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

(a) The term “Proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, the giving of testimony in and participating in any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, arbitrational, administrative or
investigative.

 

(b) The term “Expenses” shall be broadly construed and shall include, without
limitation, court costs, attorneys’ fees, witness fees, fines, penalties,
amounts paid in settlement or judgment and any other costs and expenses of any
nature or kind incurred in connection with any Proceeding.

 

(c) The term the “Corporation” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have the power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Agreement with respect to the resulting or surviving corporation as he
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d) References to a “director,” “ officer,” “employee,” or “agent” of the
Corporation shall include, without limitation, situations where such person is
serving at the request of the Corporation as a director, officer, employee,
trustee or agent or another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

 

(e) References to “fines” shall include any excise taxes assessed on a person
with respect to an employee benefit plan; and references to “serving at the
request of the Corporation” shall include any service as a director, officer,
employee or agent of the Corporation which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, or beneficiaries.

 

(f) The “Reviewing Party” shall be that party as determined pursuant to Section
42(d)(ii) of the Corporation’s Bylaws.

 

17. Survival of Rights.

 

(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent’s heirs, executors and administrators.

 

(b) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business

 

6



--------------------------------------------------------------------------------

or assets of the Corporation, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

 

18. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, Delaware Law or any other
applicable law.

 

19. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents, entered into and to be performed entirely within the
State of Delaware, without regard to the conflict of law principles thereof.

 

20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

 

21. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

 

22. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

23. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

 

(a) If to Agent, at the address indicated on the signature page hereof.

 

(b) If to the Corporation, to

 

Exar Corporation

48720 Kato Road

Fremont, California 94538

Attention: Legal Department

 

or to such other address as may have been furnished to Agent by the Corporation.

 

7



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

EXAR CORPORATION

By:

 

/s/ Donald L. Ciffone

--------------------------------------------------------------------------------

   

Donald L. Ciffone

Title:

 

Chairman, President,

   

Chief Executive Officer

AGENT

/s/ John S. McFarlane

--------------------------------------------------------------------------------

John S. McFarlane

Agent Print Name and Address:

John S. McFarlane

 

9